Citation Nr: 0836853	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-12 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the right ankle, currently evaluated as 10 
percent disabling. 

2.  Entitlement to an increased rating for traumatic 
arthritis of the left ankle, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to June 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.   

In August 2008, the veteran presented testimony before the 
undersigned Acting Veterans Law Judge sitting at the RO; a 
transcript of that hearing is of record.  The appellant 
submitted additional evidence to the Board, waiving agency of 
original jurisdiction consideration of the evidence, which 
evidence is accepted for inclusion in the record.  See 38 
C.F.R. § 20.1304 (2007).  


FINDING OF FACT

The veteran's traumatic arthritis of the left and right 
ankles has for the entire period of claim manifested marked 
limitation of motion, including due to complaints of pain.


CONCLUSIONS OF LAW

1.  The criteria for a higher rating of 20 percent for 
traumatic arthritis of the left ankle have been met for the 
entire period of increased rating claim.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2007).

2.  The criteria for a higher rating of 20 percent for 
traumatic arthritis of the right ankle have been met for the 
entire period of increased rating claim.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  38 C.F.R. 
§ 3.159 was recently amended, effective May 30, 2008 as to 
applications for benefits pending before VA on or filed 
thereafter, to eliminate the requirement that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  73 Fed. Reg. 23353 
(April 30, 2008). 

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38  C.F.R. 
§ 3.159(b) in claims involving increased compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In that decision, the Court stated that for an 
increased compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that the VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant.  See Vazquez-Flores, 22 Vet. App. 37.  

In this case, the provisions of the VCAA have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in November 2005 and May 2008.  Those letters notified 
the veteran of information and evidence not of record that is 
necessary to substantiate the claim; what VA will seek to 
provide; what the veteran is expected to provide.  The 
veteran was provided this more detailed notice in May 2008, 
and the claims were readjudicated thereafter as reflected by 
a Supplemental Statement of the Case of June 2008.  The 
veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The RO 
has properly processed the appeal following the issuance of 
the required notice.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the Board finds that all pertinent development 
has been undertaken, examinations have been performed, and 
all available evidence has been obtained in this increased 
rating case.  VA has obtained VA and non VA treatment 
records, and afforded the veteran a VA compensation 
examination.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Moreover, in this decision, the Board is granting the maximum 
schedular disability rating for limitation of motion of the 
ankles.  No further action is necessary for compliance with 
the VCAA.   



Increased Rating Legal Criteria

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral ankles warrant 
higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. 
§ 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.    

The veteran's ankle disabilities have been evaluated 
according to the following criteria:

According to Diagnostic Code 5010, arthritis due to trauma 
that is substantiated by x-ray findings will be rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or groups of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Diagnostic Code 5270 provides ratings for ankylosis of the 
ankle.  Ankylosis of the ankle in planter flexion less than 
30 degrees is to be rated 20 percent disabling; ankylosis of 
the ankle in planter flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees, 
is to be rated 30 percent disabling; ankylosis of the ankle 
in planter flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion, or eversion deformity, is to be rated 
40 percent disabling.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5271 provides ratings based on limitation of 
extension of the ankle.  Moderate limitation of motion of the 
ankle is rated as 10 percent disabling; and marked limitation 
of motion of the ankle is rated as 20 percent disabling.  
38 C.F.R. § 4.71a.

Normal ankle dorsiflexion is to 20 degrees, with plantar 
flexion to 45 degrees.  
38 C.F.R. § 4.71, Plate II (2007).  

Analysis of Increased Rating for Ankle Arthritis

Service connection was awarded for traumatic arthritis of the 
bilateral ankles pursuant to a September 2001 rating.  The 
present appeal derives from a claim for increased rating 
filed in October 2005.   

In December 2005, the veteran was afforded a VA examination.  
His complaints consisted of pain with stiffness and swelling 
on flare-ups.  He also perceived instability walking on 
uneven surfaces.  Objectively, range of motion was 
dorsiflexion: on the right - pain free 0 to 12 degrees and, 
with pain, 12 to 16 degrees; on the left - pain free 0 to 8 
degrees and, with pain, 8 to 14 degrees.  Plantar flexion: on 
the right - pain free 0 to 20 degrees and, with pain, 20 to 
30 degrees; on the left - pain free 0-18 degrees and, with 
pain, 18-20 degrees.  The VA examiner also reported that 
range of motion was not additionally limited by pain, 
fatigue, weakness or lack of endurance following repetitive 
use.  Ankles were positive bilaterally for crepitus but 
negative for laxity with anterior, posterior, varus and 
valgus stressing.  There was point tenderness at the lateral 
medial malleolus of the left ankle and positive for 
tenderness of the medial malleolus on the right.  X-rays 
revealed degenerative changes in the bilateral ankles.  
Diagnosis was degenerative joint disease of both ankles.  

VA outpatient treatment records from the end of September to 
the beginning of October 2007 reflect left ankle swelling, 
lateral more than medial.  The talofibular ligament was 
tender to palpation and motion was limited by swelling.  

On February 25, 2008, the veteran was admitted for cocaine 
dependence and suicidal ideation.  He was discharged on March 
3, 2008.  His course of treatment reflected no reports of 
pain, no history of falls, and his fall risk assessment was 
scored as 0.  

Although the veteran reported a recurrent sense of ankle 
laxity in May 2008, his ankles were reported as clinically 
normal on examination.  Physical therapy notes from June 23, 
2008 report ankle range of motion: dorsiflexion 5 degrees 
right and 2 degrees left; plantar flexion 15 degrees right, 
10 degrees left; inversion 20 degrees right and 30 degrees 
left; eversion 20 degrees right and 15 degrees left; the 
veteran also reported a current sense of bilateral ankle 
laxity; however his ankles were normal on examination.  

Therapy notes from July 8, 2008 report the veteran exhibited 
limited ankle range of motion and that his pain level 
remained high.  He reported his limited strength caused his 
ankles to roll at times.  However, he also reported no 
incidence of ankle rolling for improved stability during 
ambulation, in three visits.  

After a review of the evidence, the Board finds that, for the 
entire period of increased rating claim, the veteran's 
service-connected traumatic arthritis of the left and right 
ankles has manifested limitation of motion that more nearly 
approximates marked limitation of motion of the ankles, which 
meets the criteria for a 20 percent rating under Diagnostic 
Code 5271.  38 C.F.R. § 4.71a.  For example, the December 
2005 examination findings show range of motion right 
dorsiflexion to 12 (limited by pain); left dorsiflexion of 8 
degrees (limited by pain); right plantar flexion of 20 
degrees (limited by pain); and left plantar flexion of 18 
degrees (limited by pain).  Physical therapy notes from June 
23, 2008 record right ankle dorsiflexion of 5 degrees, left 
ankle dorsiflexion of 2 degrees, right plantar flexion of 15 
degrees, and left plantar flexion of 10 degrees.  

Examination findings demonstrated that the veteran had less 
than half the normal range of dorsiflexion and plantar 
flexion that was free of pain, which the Board considers as 
constituting a marked limitation of motion.  See VAOPGCPREC 
9-98 (painful motion is considered limited motion at the 
point that the pain sets in).  In reaching this conclusion, 
the Board has weighed and considered such factors as weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups, or when the joint is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45.  With specific consideration of 
additional limitations of motion during flare-ups and due to 
painful motion, the Board finds that the evidence more nearly 
approximates marked limitation of motion of the ankles.  

Accordingly, the criteria for a 20 percent evaluation for 
limitation of motion of each ankle in accordance with the 
pertinent evaluation criteria is demonstrated or approximated 
for the entire period of claim.  A 20 percent disability 
rating is the maximum schedular rating provided for (marked) 
limitation of motion of the ankles, including limitation of 
motion due to arthritis and pain.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  

The Board also finds that, even with considerations of 
additional limitation of motion due to pain, motion the 
evidence does not demonstrate ankylosis of either ankle for 
any period of increased rating claim.  Ankylosis is defined 
as immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).  A review of clinical findings indicates 
that the veteran could perform range of motion testing of the 
disabled joints.  Such clearly establishes that ankylosis is 
not present, the criteria set forth in Diagnostic Code 5270 
pertaining to ankylosis are inapplicable, and cannot serve as 
the basis for an increased rating.  38 C.F.R. § 4.71a. 

The Board has also considered whether a separate rating would 
be appropriate for ankle instability as distinguished from 
the disability award for loss of range of motion; however, 
the weight of the evidence of record shows that the veteran 
does not in fact have left or right ankle instability or 
subluxation.  Although the veteran has reported at times that 
he has experienced a recurrent sense of ankle laxity, he has 
denied such at other times, and his ankles were consistently 
found to be clinically normal on examination.  See e.g. 
December 2005 VA examination and outpatient treatment records 
from May 2008.  Accordingly, the Board finds that a 
preponderance of the evidence is against a separate rating 
for ankle instability. 

The veteran has been assigned a 20 percent rating for the 
entire period since his claim for increased rating was filed.  
There are no other identifiable periods of time since the 
effective date of service connection during which the 
veteran's ankle disorders warranted higher ratings.  
Therefore, additional "staged ratings" are inappropriate in 
this case.     

There is no competent evidence of record which indicates that 
the veteran's service connected ankle disorders have caused 
marked interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

A disability rating of 20 percent for traumatic arthritis of 
the right ankle is granted. 

A disability rating of 20 percent for traumatic arthritis of 
the left ankle is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


